     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 1 of 25 Page ID
                                     #:10600



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11

12

13
      JENNIFER REITMAN, et al.,                   Case No.: CV 18-1736-DOC (JPRx)
14
            Plaintiffs,
15

16
            vs.                                   ORDER DENYING MOTION FOR
17
                                                  CLASS CERTIFICATION [178]
18
      CHAMPION PETFOODS USA, INC.,
      et al.
19
            Defendants.
20

21

22

23

24

25

26

27

28


                                            -1-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 2 of 25 Page ID
                                     #:10601



 1           Before the Court is Plaintiffs’ Motion for Class Certification (“Motion”) (Dkt. 178). For
 2   the reasons stated below, the Court DENIES Plaintiffs’ Motion.
 3           I.       Background
 4           These facts are taken from the Third Amended Complaint (“TAC”) (Dkt. 157). This
 5   lawsuit is a consumer class action brought by Plaintiffs Jennifer Reitman, Carol Shoaff, and
 6   Erin Grant individually and on behalf of a class of similarly situated individuals (collectively,
 7   “Plaintiffs”) against Defendants Champion Petfoods USA, Inc. and Champions Petfoods LP
 8   (collectively, “CPF” or “Defendants”). Plaintiffs allege injury as a result of Defendants’
 9   negligent, reckless, or intentional practice of misrepresenting and failing to fully disclose the
10   heavy metals, pentobarbital, toxins, Bisphenol A (“BPA”), non-regional and non-fresh
11   ingredients, and/or unnatural or other ingredients that do not conform to the labels, packaging,
12   advertising, and statements Defendants made throughout the United States. TAC ¶ 1.
13                A. Facts
14           Defendants sell Dog Food1 under the brand names Acana and Orijen throughout the
15   United States. TAC ¶ 2. Defendants have created a niche in the Dog Food market by making
16   biologically appropriate Dog Food with natural ingredients. Id. ¶ 3. They then charge a
17   premium for this purportedly higher-quality food. Id. Defendants’ packaging and labels further
18   emphasize fresh, quality, and properly sourced ingredients. Id. ¶ 5. Defendants made a variety
19   of statements regarding the benefits of the Dog Food. For example, Defendants stated their Dog
20   Food is free of any heavy metals and/or chemicals like BPA by having assured the foods
21   represent an evolutionary diet that mirrors that of a wolf–free of anything “nature did not intend
22   for your dog to eat.” Id. ¶¶ 7–9.
23           Nowhere in the labeling, advertising, statements, warranties and/or packaging do
24   Defendants disclose that the Dog Foods contain levels of arsenic, mercury, lead, cadmium
25   and/or BPA, which are known to pose health risks to humans and animals, including dogs. Id. ¶
26   6. Based on the risks associated with exposure to higher levels of arsenic, both the
27   Environmental Protection Agency (“EPA”) and Food and Drug Administration (“FDA”) have
28   1
      The term “Dog Food” as used in this opinion refers to the 23 different “formulas” of Defendants’ Acana and Orijen dog
     foods at issue found at ¶ 62 of the TAC.

                                                                -2-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 3 of 25 Page ID
                                     #:10602



 1   set limits concerning the allowable limit of arsenic at 10 parts per billion (“ppb”) for human
 2   consumption in apple juice (regulated by the FDA) and drinking water (regulating by the EPA).
 3   Id. ¶ 15. The FDA is considering limiting the action level for arsenic in rice cereals for infants
 4   to 100 ppb. Id. ¶ 16. The Dog Foods also contain lead, mercury, and cadmium, which can cause
 5   various health problems. Id. ¶¶ 17–20.
 6          Plaintiffs also allege Defendants were knowingly, recklessly, and/or negligently selling
 7   certain of the contaminated foods from DogStar kitchens containing pentobarbital. Id. ¶ 11.
 8   This renders any statement that ingredients are biologically appropriate false. Id. Finally,
 9   Defendants also allegedly misled consumers by marketing that their dog food is made from
10   fresh and regional ingredients and is never outsourced. Id. ¶ 12–13. In fact, Defendants source
11   ingredients internationally and throughout the United States. Id.
12          Despite the known risks of exposure to these heavy metals and toxins, Defendants have
13   negligently, recklessly, and/or knowingly sold the Dog Foods without disclosing they contain
14   levels of arsenic, mercury, cadmium, lead, and pentobarbital to consumers like Plaintiffs. Id. ¶
15   21, 40. Defendants have wrongfully and misleadingly advertised and sold the Dog Foods
16   without any label or warning indicating to consumers that these products contain heavy metals,
17   or that these toxins can over time accumulate in the dog’s body to the point where poisoning,
18   injury, and/or disease can occur. Id. ¶ 23, 30. Defendants’ omissions are material, false,
19   misleading, and reasonably likely to deceive the public. Id. ¶ 24, 40. This is true especially in
20   light of the long-standing campaign by Defendants to market the Dog Foods as healthy and safe
21   to induce consumers, such as Plaintiffs, to purchase the products. Id.
22          Plaintiffs seek certification of the following class: “All persons residing in of the State of
23   California who purchased the Dog Food from July 1, 2014 to the present.” Mot. at 2. Plaintiffs
24   also request certification for the following subclass (“the Pentobarbital Subclass”): “All persons
25   residing in the State of California who purchased [JBS USA Holdings, Inc.] JBS Dog Foods
26   between January 2016 and December 2018.” Id.
27

28


                                                      -3-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 4 of 25 Page ID
                                     #:10603



 1             B. Named Plaintiffs
 2          Plaintiffs are individuals from California. TAC ¶ 55–57. Each Plaintiff purchased
 3   various formulas of Defendants’ Dog Food for their dogs. Id. Each Plaintiff alleges reliance on
 4   material misstatements and omissions on the packaging. Id.
 5                 1.      Jennifer Reitman
 6          Jennifer Reitman (“Reitman”) purchased Orijen Six Fish with New England Mackerel,
 7   Herring, Flounder, Redfish, Monkfish, and Silver Hake Dry Dog Food; Acana Singles Lamb
 8   and Apple Formula Dry Dog Food; Acana Singles Duck and Pear Formula Dry Dog Food; and
 9   Acana Regionals Grasslands with Grass-Fed Kentucky Lamb, Freshwater Trout, and Game
10   Bird Dry Dog Food between January 2012 and July 2016. Id. ¶ 55. Plaintiff Reitman was
11   unaware of the chemicals and toxins found in the dog foods and would not have purchased the
12   foods if fully disclosed. Id.
13                 2.      Carol Shoaff
14          Carol Shoaff (“Shoaff”) purchased Acana Singles Lamb and Apple Kibble and Orijen
15   products from 2013 to April 2018. Id. ¶ 56. Plaintiff Shoaff was unaware of the chemicals and
16   toxins found in the dog foods and would not have purchased the foods if fully disclosed. Id.
17                 3.      Erin Grant
18          Erin Grant (“Grant”) purchased Orijen Regional Red; Acana Regionals Grasslands with
19   Grass-fed Kentucky Lamb, Freshwater Trout and Game Bird; Acana Regionals Appalachian
20   Ranch with Ranch-Raised Red Meats and Freshwater Catfish; Orijen Adult Dog Food; and
21   Orijen Puppy Large Dry Dog Food from February 2011 to January 6, 2019. Id. ¶ 57. Plaintiff
22   Grant was unaware of the chemicals and toxins found in the dog foods and would not have
23   purchased the foods if fully disclosed. Id.
24             C. Procedural History
25          Plaintiffs assert state-law claims on behalf of the class: (1) violations of California's
26   Consumer Legal Remedies Act (“CLRA”), California Civil Code §§1750, et seq.; (2) violations
27   of California False Advertising Law (“FAL”), California Business & Professions Code §§
28   17500, et seq.; (3) violations of the Unfair Competition Law (“UCL”), California Business &

                                                      -4-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 5 of 25 Page ID
                                     #:10604



 1   Professions Code §§ 17200, et seq.; (4) breach of express warranty; (5) breach of implied
 2   warranty of merchantability; (6) fraudulent misrepresentation; (7) fraud by omission; (8)
 3   negligent misrepresentation; and (9) unjust enrichment. TAC ¶¶ 134–208.
 4          Plaintiffs filed the instant Motion on August 29, 2019 (Dkt. 178). Defendants filed their
 5   opposition (“Opp’n”) on September 30, 2019 (Dkt. 187). Plaintiffs filed their reply October 14,
 6   2019 (Dkt. 212).
 7          II.    Legal Standard
 8          Courts may certify a class action only if it satisfies all four requirements identified in
 9   Federal Rule of Civil Procedure 23(a). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614
10   (1997). Rule 23(a) requires Plaintiffs to show the following: (1) the class is so “numerous” that
11   joinder of all members individually is impracticable; (2) there are questions of law or fact
12   “common” to the class; (3) the claims or defenses of the class representatives are “typical” of
13   the claims or defenses of the class; and (4) the person representing the class is able to fairly and
14   “adequately” protect the interests of all class members. Fed. R. Civ. P. 23(a). These
15   requirements are commonly referred to as “numerosity,” “commonality,” “typicality,” and
16   “adequacy.” United Steel, Paper & Forestry, Rubber, Mfg. Energy, Allied Indus. & Serv.
17   Workers Int’l Union, AFL-CIO v. ConocoPhillips Co., 593 F.3d 802, 806 (9th Cir. 2010).
18          After satisfying these four prerequisites, a party must also demonstrate compliance with
19   one of the requirements under Rule 23(b). Here, because Plaintiffs seek certification under Rule
20   23(b)(3) they must demonstrate that common “questions of law or fact” predominate over
21   questions affecting individual members and that a class action is a superior method “for fairly
22   and efficiently adjudicating” the action. Fed. R. Civ. P. 23(b)(3).
23          The decision to grant or deny a motion for class certification is committed to the trial
24   court’s broad discretion. Bateman v. American Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir.
25   2010). However, “Rule 23 does not set forth a mere pleading standard.” Wal-Mart Stores, Inc.
26   v. Dukes, 131 S. Ct. 2541, 2551 (2011). A party seeking class certification must affirmatively
27   demonstrate compliance with Rule 23–that is, the party must be prepared to prove that there are
28   in fact sufficiently numerous parties and common questions of law or fact. Id.

                                                      -5-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 6 of 25 Page ID
                                     #:10605



 1          In resolving a class certification motion, it is inevitable that the Court will touch on the
 2   merits of a plaintiff’s claims. See Wal-Mart, 131 S. Ct. at 2551–52 (“The class determination
 3   generally involves considerations that are enmeshed in the factual and legal issues comprising
 4   the plaintiff’s causes of action.”) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156
 5   (1982)). But, “Rule 23 grants courts no license to engage in free-ranging merits inquiries at the
 6   certification stage.” Amgen, Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1194–95
 7   (2013). Accordingly, any merits consideration must be limited to those issues necessary to
 8   deciding class certification. See id. at 1195 (“Merits questions may be considered to the
 9   extent—but only to the extent—that they are relevant to determining whether the Rule 23
10   prerequisites for class certification are satisfied.”). “[W]hether class members could actually
11   prevail on the merits of their claims is not a proper inquiry in determining the preliminary
12   question of whether common questions exist.” Stockwell v. City & Cnty. of San Francisco, 749
13   F.3d 1107, 1112 (9th Cir. 2014) (citing Ellis v. Costco Wholesale Corp., 657 F.3d 970, 983 n.8
14   (9th Cir. 2011)).
15          III.   Discussion
16          Plaintiffs seek to certify the following Class and Subclass:
17

18          Class: All persons residing in of the State of California who purchased the Dog Food
19          from July 1, 2014 to the present.
20

21          Pentobarbital Subclass: All persons residing in the State of California who purchased
22          JBS Dog Foods between January 2016 and December 2018.
23   Mot. at 11.
24
                   In their Motion, Plaintiffs alternatively argue that the Class be certified with
25
     respect to the following issues, pursuant to Rule 23(c)(4):
26

27

28


                                                      -6-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 7 of 25 Page ID
                                     #:10606



 1              a) Are the “Biologically Appropriate,” “Fresh Regional Ingredients,” and
 2              “Never Outsourced.” (“BAFRINO”) and/or Natural representations
 3              misleading?
 4              b) Are the BAFRINO and/or Natural representations material?
 5              c) Did Champion Petfoods USA, Inc. and Champion Petfoods LP. (“CPF”)
 6              know the BAFRINO and/or Natural representations were false?
 7              d) Did CPF conceal that the Dog Food contained heavy metals and/or BPA,
 8              were at risk of containing pentobarbital, and/or that any of the BAFRINO
 9              or Natural representations were false?
10              e) Would a buyer be expected to rely on the following information in
11              deciding whether to purchase the Dog Food:
12                     i. The existence of heavy metals and/or the risk of inclusion of BPA
13                     and/or pentobarbital;
14                     ii. CPF’s use of expired, frozen, and reground ingredients;
15                     iii. CPF’s sourcing of ingredients both internationally and outside
16                     the geographic region of its kitchens; and
17                     iv. CPF’s failure to adequately audit and/or inspect its suppliers.
18              f) Are the BAFRINO and Natural misrepresentations, and/or CPF’s
19              concealment of the risk of heavy metals, BPA, and/or pentobarbital, likely
20              to deceive a reasonable consumer?
21              g) Were CPF’s misrepresentations regarding, and its, concealment of the
22              use of expired, frozen, and reground ingredients likely to deceive
23              reasonable consumer?
24              h) Were CPF’s misrepresentations regarding, and its concealment of, the
25              sourcing of ingredients both internationally and outside the geographic
26              region of its kitchens likely to deceive a reasonable consumer?
27

28


                                                  -7-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 8 of 25 Page ID
                                     #:10607



 1                          i) Were CPF’s misrepresentations regarding the known risk of
 2                          pentobarbital from using JBS to manufacture tallow and meal likely
 3                          to deceive a reasonable consumer?
 4                  j) Did CPF’s misrepresentations have the capacity to deceive?
 5                  k) Did CPF have a duty to disclose that the Dog Food has a risk of
 6                  containing heavy metals, BPA, and pentobarbital and/or that the foods did
 7                  not meet the BAFRINO or Natural promises?
 8                  l) Did CPF breach the express warranties created by the BAFRINO o
 9                  Natural promises?
10                  m) Does the Dog Food conform to the promises and affirmations of fact
11                  CPF made on the label?
12                  n) Is CPF liable for punitive damages based on its active concealment of
13                  the risk of heavy metals and/or inclusion or risk of pentobarbital in the Dog
14                  Food?
15   Mot. at 2–4.
16          Under Federal Rule of Civil Procedure 23(c)(4), “[when] appropriate, an action may be
17   brought or maintained as a class action with respect to particular issues.” Rule 23(c)(5)
18   provides that “[w]hen appropriate, a class may be divided into subclasses that are treated as a
19   class under this rule.” As the Ninth Circuit has made clear, “each subclass must independently
20   meet the requirements of Rule 23 for the maintenance of a class action.” Betts v. Reliable
21   Collection Agency, Ltd., 659 F.2d 1000, 1005 (9th Cir. 1981).
22            A. Numerosity
23          A class must be “so numerous that joinder of all members is impracticable.” Fed. R. Civ.
24   P. 23(a)(1). Here, Plaintiffs have alleged that the CPF’s total sales in California during the class
25   period is approximately $350 million dollars. Mot. at 12. Defendants do not dispute the Class
26   satisfies the numerosity requirement. Opp’n at 28 n.18. However, Defendants do dispute
27   whether the Subclass is sufficiently numerous. Id. Defendants argue that “it is entirely
28   speculative as to whether any California consumer purchased [Dog Food] that contained the

                                                      -8-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 9 of 25 Page ID
                                     #:10608



 1   affected JBS” ingredients. Id. Plaintiffs reply by arguing that “[s]ales of JBS Dog Food in
 2   California totaled $19,813,838.79 during the Class Period, making numerosity self-evident.”
 3   Reply at 20 n.28.
 4          “A proposed class of at least forty members presumptively satisfies the numerosity
 5   requirement [of Rule 23(a)(1)].” Bruno v. Quten Research Inst., LLC, 280 F.R.D. 524, 533
 6   (C.D. Cal. 2011). Further, where “‘general knowledge and common sense indicate [a class size]
 7   is large,’” numerosity is met. In re HiEnergy Techs., Inc. Sec. Litig., No. 8:04-CV-01226 DOC
 8   (JTLx), 2006 WL 2780058, at *3 (C.D. Cal. Sept. 26, 2006).
 9          Here, the Court finds that numerosity is met. Where total sales of the Dog Food at issue
10   is approximately $350 million dollars and total sales of the JBS Dog Food purchased by the
11   Subclass is over $19 million dollars, common sense indicates numerosity is met. See In re
12   HiEnergy Techs., Inc. Sec. Litig., No. 8:04-CV-01226 DOC (JTLx), 2006 WL 2780058, at *3
13   (C.D. Cal. Sept. 26, 2006). Defendants’ argument that the number of people who bought
14   contaminated JBS Dog Food is only speculative is not an argument as to the numerosity at the
15   proposed subclass but rather points out a potential proof issue for the Plaintiff.
16            B. Commonality
17          Plaintiffs generally argue that their claims rise and fall on the truth or falsity of CPF’s
18   promises—namely, whether Defendants’ products were marketed using misrepresentations and
19   whether these misrepresentations were material . . .” Mot. at 14 (quotations omitted). Plaintiffs
20   present several common issues that they allege will be resolved by this action, including:
21             (1) Whether the BAFRINO and/or Natural representations misleading;
22             (2) Whether the BAFRINO and/or Natural representations material;
23             (3) Whether the BAFRINO and Natural misrepresentations, and/or CPF’s
24                 concealment of the risk of heavy metals, BPA, and/or pentobarbital, likely to
25                 deceive a reasonable consumer; and
26             (4) Whether the Dog Food conform to the promises and affirmations of fact CPF
27                 made on the label.
28   Mot. at 13–14.

                                                      -9-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 10 of 25 Page ID
                                      #:10609



 1          Plaintiffs also propose several other allegedly common questions of law and fact in their
 2   Motion. Id.
 3          Defendants assert that there are “numerous fact-specific individualized questions
 4   implicated by Plaintiffs’ liability theories [that] do not yield common answers.” Opp’n at 29.
 5   Plaintiffs respond by arguing Defendants’ blanket assertion that the common questions do not
 6   yield common answers in this case is not sufficient to seriously contest commonality here. See
 7   Reply at 19.
 8          Rule 23(a)(2) requires courts to perform a “rigorous analysis” to determine whether
 9   “there are questions of law or fact common to the class,” but “even a single common question
10   will do.” See Wal-Mart, 131 S. Ct. at 2551, 2556 (citations and quotations omitted); Ellis v.
11   Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011). Certification is appropriate where
12   the legality of a particular policy presents a “significant question of law” that is “apt to drive
13   the resolution of the litigation.” Abdullah v. U.S. Sec. Assoc., 731 F.3d 952, 963 (9th Cir. 2013)
14   (citing Wal-Mart, 131 S. Ct. at 2551).
15          The requirements of Rule 23(a)(2) have “been construed permissively,” and just one
16   common question of law or fact will satisfy the rule. See Ellis, 657 F.3d at 981. “The existence
17   of shared legal issues with divergent factual predicates is sufficient, as is a common core of
18   salient facts coupled with disparate legal remedies within the class.” Hanlon v. Chrysler Corp.,
19   150 F.3d 1011, 1019 (9th Cir. 1998). “The commonality preconditions of Rule 23(a)(2) are less
20   rigorous than the companion [predominance] requirements of Rule 23(b)(3).” Id.
21          Here, the Court finds that commonality is satisfied. Plaintiff has identified several
22   common questions as to both the Class and Subclass that are capable of generating common
23   answers. See Wal-Mart, 564 U.S. at 350. For example, Plaintiff has raised the question of
24   whether the contention that the Dog Food is “biologically appropriate” is materially misleading
25   as to the Class. That question may be capable of a common answer as to the entire Class. Next,
26   as to the Subclass, Plaintiff has identified the question whether “CPF’s misrepresentations
27   regarding the known risk of pentobarbital from using JBS to manufacture tallow and meal likely
28


                                                      -10-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 11 of 25 Page ID
                                      #:10610



 1   to deceive a reasonable consumer?” This question is also capable of a common answer as to the
 2   entire Subclass.
 3          Because of the presence of some questions that are susceptible to common proof and the
 4   common core of factual allegations, the Court finds that Rule 23(a)(2) is satisfied.
 5             C. Typicality and Adequacy
 6          Plaintiffs argue that they satisfy both the typicality and adequacy requirements because
 7   their “claims and resulting injuries stem from CPF’s identical BAFRINO and Natural
 8   representations and CPF’s material omissions.” Mot. at 15. Furthermore, Plaintiffs argue that
 9   their “interests are aligned with those of the Class members because they have all been harmed
10   by the same common misconduct and seek the same relief.” Mot. at 15–16.
11          Defendants counter that “[b]ecause the representations on Champion’s packaging varied
12   depending on the brand, diet, the kitchen where the diet was produced, and the time period in
13   which is was made, none of the Plaintiffs can be said to be ‘typical’ for the entire proposed
14   class.” Opp’n at 28. Furthermore, for the Subclass, Defendants argue that Plaintiffs Shoaff and
15   Reitman did not purchase “Red diet” Dog Food and therefore cannot be typical of the Subclass
16   when only red diet dog food was affected by pentobarbital. Id. Finally, Defendants argue that
17   because Plaintiffs cannot satisfy typicality they cannot satisfy adequacy. Mot. at 29.
18          Plaintiffs counter by arguing that the BAFRINO promise is on every bag purchased by
19   the Class, including the Dog Food purchased by the Plaintiffs. Reply at 19. The fact that other
20   statements were also included on the Dog Food packaging is irrelevant when all Plaintiffs saw
21   the overarching BAFRINO promise. Id. at 19–20. Finally, through Reitman and Shoaff did not
22   purchase “Red diet” Dog Food, Plaintiff Grant did. See Compl. ¶ 57.
23          A class representative’s claims or defenses must be “typical of the claims or defenses of
24   the class.” Fed. R. Civ. P. 23(a)(3). Courts assess typicality by determining whether the class
25   representatives and the rest of the putative class have similar injuries and conduct. Hanon v.
26   Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). The Ninth Circuit has stated “[t]he
27   purpose of the typicality requirement is to assure that the interest of the named representative
28   aligns with the interests of the class.” Id. at 508. The “test of typicality is ‘whether other

                                                      -11-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 12 of 25 Page ID
                                      #:10611



 1   members have the same or similar injury, whether the action is based on conduct which is not
 2   unique to the named plaintiffs, and whether other class members have been injured by the same
 3   course of conduct.’” Id. (citing Schwartz v. Harp, 105 F.R.D. 279, 282 (C.D. Cal. 1985)).
 4   Representative claims “are ‘typical’ if they are reasonably co-extensive with those of absent
 5   class members; they need not be substantially identical.’” Hanlon v. Chrysler Corp., 150 F.3d
 6   1011, 1020 (9th Cir. 1998).
 7            A class representative must also be able to “fairly and adequately protect the interests of
 8   the class.” Fed. R. Civ. P. 23(a)(4). In determining adequacy, courts resolve two questions: “(1)
 9   do the named plaintiffs and their counsel have any conflicts of interest with other class
10   members and (2) will the named plaintiffs and their counsel prosecute the action vigorously on
11   behalf of the class?” Hanlon, 150 F.3d at 1020.
12            The Court concludes that Plaintiffs meet both the typicality and adequacy requirements
13   of Rule 23(a). Here, Plaintiffs are typical of the Class because, as Plaintiffs allege, the entire
14   class was subject to some representations that are present on all of the Dog Foods at issue (such
15   as the “biologically appropriate” representation). Thus, Defendants’ alleged misconduct is not
16   unique to the named Plaintiffs, instead “other class members have been injured by the same
17   course of conduct.” Hanon, 976 F.2d at 508. Finally, because Defendants do not challenge
18   adequacy independent of typicality, the Court finds that Plaintiffs and Plaintiffs counsel are
19   adequate.
20            IV.      Class Certification Under Rule 23(b)
21            Once Plaintiffs have satisfied the requirements of Rule 23(a), the proposed class must
22   also satisfy at least one of the three requirements listed in Rule 23(b). Because the Court has
23   concluded Plaintiffs satisfied the prerequisites of Rule 23(a), the Court now turns to Rule 23(b).
24   Specifically, Plaintiffs invoke Rule 23(b)(3), under which common questions of law or fact
25   must predominate and the class device must offer a superior means of resolving the dispute.2
26   The Court must also consider whether Plaintiffs have shown that damages can be feasibly and
27   efficiently measured.
28   2
      Plaintiffs alternatively rely on Rule 23(b)(2) and Rule 23(c)(4), but the Court first discusses certification under Rule
     23(b)(3).

                                                                   -12-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 13 of 25 Page ID
                                      #:10612



 1             A. Predominance
 2          When certification is sought for a litigation class, the predominance inquiry under Rule
 3   23(b)(3) asks whether “common questions present a significant aspect of the case and they can
 4   be resolved for all members of the class in a single adjudication[.]” Mazza v. Am. Honda Motor
 5   Co., 666 F.3d 581, 589 (9th Cir. 2012) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022
 6   (9th Cir. 1998)). “The predominance criterion is far more demanding” than the commonality
 7   requirement of Rule 23(a). Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 623–24 (1997). Yet
 8   “[w]hen ‘one or more of the central issues in the action are common to the class and can be said
 9   to predominate, the action may be considered proper under Rule 23(b)(3) even though other
10   important matters will have to be tried separately, such as . . . some affirmative defenses
11   peculiar to some individual class members.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.
12   1036, 1045 (2016) (citation omitted). “In determining whether common questions predominate,
13   the Court identifies the substantive issues related to plaintiff’s claims (both the causes of action
14   and affirmative defenses), and then considers the proof necessary to establish each element of
15   the claim or defense; and considers how these issues would be tried.” Petersen v. Costco
16   Wholesale Co., 312 F.R.D. 565, 579 (C.D. Cal. 2016).
17          The party seeking class certification has the burden of establishing predominance. See
18   Ellis v. Costco Wholesale Corp., 657 F.3d 970, 979 (9th Cir. 2011) (citation omitted). Further,
19   plaintiffs must show that “‘damages are capable of measurement on a classwide basis,’ in the
20   sense that the whole class suffered damages traceable to the same injurious course of conduct
21   underlying the plaintiffs’ legal theory.” Just Film, Inc. v. Buono, 847 F.3d 1108, 1120 (9th Cir.
22   2017) (citing Comcast v. Corp. v. Behrend, 569 U.S. 34 (2013)).
23          The Court will analyze whether common questions predominate as to each group of
24   Plaintiffs’ claims in turn.
25                 1.      UCL, FAL, and CLRA Claims
26          Plaintiffs argue the core elements of the UCL, FAL, and CLRA claims all rely on the
27   common answer to the question of “whether members of the public are likely to be deceived by
28   the BAFRINO and Natural representations.” Mot. at 17–18. This is because the elements of

                                                      -13-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 14 of 25 Page ID
                                      #:10613



 1   these claims do not require the court to investigate class members individual reactions to the
 2   product. Mot. at 18. Instead, the test is objective: Whether a reasonable person would consider
 3   the representation or omission material. Mot. at 17; see also Forcellati v. Hyland’s, Inc., No.
 4   CV 12-1983-GHK MRWX, 2014 WL 1410264, at *9 (C.D. Cal. Apr. 9, 2014) (“For purposes
 5   of class certification, the UCL, FAL, and CLRA are materially indistinguishable . . . Each
 6   statute allows Plaintiffs to establish the required elements of reliance, causation, and damages
 7   by proving that Defendants made what a reasonable person would consider a material
 8   misrepresentation.”). Essentially, Plaintiffs argue that the heart of these statutory claims “is
 9   whether CPF made uniform misrepresentations on, and omissions from, its packaging.” Mot. at
10   19. That determination, and whether the representations and omissions were material or would
11   deceive a reasonable person, may be determined on a class-wide basis.
12          Defendants argue that common issues do not predominate because “Plaintiffs cannot
13   show that members of the class were exposed to the same misrepresentations or any
14   omissions.” Opp’n at 8–9. Defendants contend that Plaintiffs’ focus on CPF’s BAFRINO and
15   Natural statements is an artificial simplification because each package of Dog Food has
16   variations of the statements and give context to the general terms at issue. Opp’n at 9–10. For
17   example, Defendant’s argue that the phrase “fresh” requires context from the surrounding
18   explanation that differs from bag to bag. Opp’n at 10. For one bag, the term may mean the
19   particular formula contains particular ingredients that are “fresh or raw.” Id. For another
20   formula the term may not have the same descriptor. Id.
21          Defendants argue that the general statements challenged by the Plaintiffs must also be
22   compared to the contents inside each particular formula of dog food. Opp’n at 14. For example,
23   Defendants contend that determining whether the term “fresh” is misleading will necessitate “a
24   diet-by-diet analysis.” Opp’n at 14. Similarly, because the term “regional” is inherently relative,
25   the fact finder will have to determine whether each particular formula was actually sourced
26   close to the kitchen at issue. Id. Overall, Defendants argue that the context that is particular to
27   each separate formula is “significant and material, making it impossible for Plaintiffs to
28   promulgate sweeping characterizations about any particular statements’ applicability across the

                                                      -14-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 15 of 25 Page ID
                                      #:10614



 1   putative class at large.” Opp’n at 11. And unlike cases where this Court has granted
 2   certification, here the proposed class was not subject to the same alleged misrepresentations
 3   because each Champion diet is unique such that the representations require individual
 4   determinations. Opp’n at 15.
 5          Plaintiffs respond by arguing that the misrepresentations are uniform because the
 6   common message is BAFRINO and is found on all packages. See Report of Dr. Jon A.
 7   Krosnick, Dkt. 178-3 at 36–42. Second, Plaintiffs argue that their claims have nothing to do
 8   with the unique characteristic of each Dog Food formula, but instead the misrepresentation of
 9   the overarching BAFRINO message. Reply at 5. Finally, Plaintiffs argue that minor variations
10   between the packages of Dog Food do not change the fact that every bag promotes the
11   BAFRINO message and other statements that differ on each bag do not defeat predominance.
12   Reply at 5–6.
13          California’s UCL, “FAL and CLRA rely on the same objective test, that is, whether
14   ‘members of the public are likely to be deceived.’” Bruno v. Quten Research Inst., LLC, 280
15   F.R.D. 524, 532 (C.D. Cal. 2011) (quoting In re Tobacco II Cases, 46 Cal.4th 298, 312, 93
16   Cal.Rptr.3d 559, 207 P.3d 20 (2009)); see also Stearns v. Ticketmaster Corp., 655 F.3d 1013,
17   1022 (9th Cir. 2011) (holding that, under CLRA, “[c]ausation, on a classwide basis, may be
18   established by materiality,” meaning that “[i]f the trial court finds that material
19   misrepresentations have been made to the entire class, an inference of reliance arises as to the
20   class”). This objective test renders claims under the UCL, FAL, and CLRA ideal for class
21   certification because they will not require the court to investigate “class members' individual
22   interaction with the product.” Bruno, 280 F.R.D. at 535 (C.D. Cal. 2011); Yumul v. Smart
23   Balance, Inc., 733 F.Supp.2d 1117, 1125 (C.D. Cal. 2010) (“California courts have held that
24   reasonable reliance is not an element of claims under the UCL, FAL, and CLRA.”). For this
25   reason, district courts in California routinely certify consumer class actions arising from alleged
26   violations of the CLRA, FAL, and UCL. See e.g., Keegan v. Am. Honda Motor Co., Inc., 284
27   F.R.D. 504 (certifying “a California UCL/CLRA class of purchasers” of vehicles); Bruno v.
28   Eckhart Corp., 280 F.R.D. 540, 547 (C.D. Cal. 2012) (denying reconsideration of nationwide

                                                      -15-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 16 of 25 Page ID
                                      #:10615



 1   class certified under California's UCL, FAL, and CLRA and noting that “[d]istrict courts
 2   routinely apply the ... California Consumers Legal Remedies Act (CLRA) and Unfair
 3   Competition Law (UCL) ... to nationwide classes”).
 4            However, “[c]lass certification in a UCL, FAL, and CLRA case is inappropriate where
 5   Plaintiffs cannot show that members of the class were exposed to the same misrepresentations
 6   or any omissions, for example, through a long-term advertising campaign . . . .” See Mazza v.
 7   Am. Honda Motor Co., 666 F.3d 581, 596 (9th Cir. 2012) (“A presumption of reliance does not
 8   arise when class members were exposed to quite disparate information from various
 9   representatives of the defendant.”) (internal quotations omitted).
10            Here, the Court finds that common questions of law or fact do not predominate the
11   action. As a preliminary matter, the Court finds that Plaintiffs are not entitled to a presumption
12   of reliance because “Plaintiffs cannot show that members of the class were exposed to the same
13   misrepresentations.” See Mazza, 666 F.3d 581, 596 (9th Cir. 2012). Though the Court agrees
14   with Plaintiffs that Defendants may have a common message—BAFRINO—found in all Dog
15   Food packages, Defendants point to numerous issues requiring individualized attention that
16   would predominate over any common questions. For example, Defendants show the Court that
17   the phrases at issue require context that differs from bag to bag. See, e.g., Opp’n at 10
18   (describing why “biologically appropriate” differs from bag to bag as several bags define the
19   phrase differently); Id. at 10–11 (describing why “fresh” differs from bag to bag because
20   different bags identify what ingredients are “fresh” for that particular formula); Id. at 11
21   (describing how some bags do not describe the main ingredients as “regional” but instead
22   describes them at “local” and specifically identifies the source of certain ingredients).3
23            Plaintiff argues that any differences in statements on Dog Food packaging are minor and
24   do not defeat predominance. See Reply at 5–6. Plaintiff cites Combe v. Intermark
25   Communications Inc. for the proposition that minor variations in representations are not fatal to
26   class certification. Combe v. Intermark Commc'ns, Inc., No. CV0909127SJOPJWX, 2010 WL
27
     3
       The Court acknowledges Plaintiff’s argument that all bags contain the word Regional (Reply at 5 n.6), but that still does not
28   dispose of the fact that some bags also contain the word “local” and describe where certain ingredients come from. Both of
     these differences give context to the word “regional” and must be analyzed bag by bag.

                                                                  -16-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 17 of 25 Page ID
                                      #:10616



 1   11597517, at *8 (C.D. Cal. Nov. 18, 2010) (finding that “minor variations” that do not affect
 2   the “center of gravity” of a claim do not defeat predominance). However, in Combe the
 3   representations included only “innocuous variations” such as different background colors or
 4   different stock pictures placed with the representation. Id. Here, however, the variations go to
 5   the very heart of Plaintiffs’ claims: Whether a reasonable person is deceived by the BAFRINO
 6   message. That question will necessarily require individualized inquiry into the specific formula
 7   at issue because each formula is unique and has different representations on the packaging that
 8   give context to the overall BAFRINO message. See Opp’n at 12.
 9          Defendants cite In Re Tropicana Orange Juice Mktg. and Sales Practice Litig., No.
10   2:11-07382, 2019 WL 2521958 (D.N.J. June 18, 2019) to argue that “class treatment is not
11   appropriate under California law when the advertising statements at issue varied.” Id. Plaintiffs
12   in Tropicana moved to certify a class of consumers of orange juice based on alleged
13   misrepresentations in marketing that the juice was “100% pure and natural,” “100% pure,”
14   “100% orange juice,” “pasteurized orange juice,” “pasteurized,” “pure,” “natural,” “fresh,” and
15   “grove to glass.” Id. at *9. Defendants in Tropicana argued that the products included
16   “different labels and packaging” and included different terms such as “fresh,” “natural,” and
17   “pure.” Id. at *8. Plaintiffs argued that minor variations in labeling were immaterial because the
18   “core messaging was always the same: [the juice] is 100% pure.” Id. at *9. The Court denied
19   class certification finding that the terms at issue “sometimes appeared on individual packaging,
20   and sometimes did not” and that at times the product “[was] not marketed as 100% pure orange
21   juice with nothing added to it.” Id. at *9–10. Therefore, “the Court would be required to
22   perform an individualized inquiry into each product purchased to determine what combinations
23   of labels were visible before determining whether that combination is deceiving to a reasonable
24   consumer. These variations are the poster child for lack of predominance.” Id. at *10.
25          Here, the misrepresentations at issue are similarly subject to variations depending on the
26   formula purchased by the proposed class member. As described above, every package differed
27   and provided context to the overall BAFRINO message. See Opp’n at 10–11. Indeed, as in
28   Tropicana, Plaintiffs here argue that the variations are immaterial and do not change CPF’s

                                                     -17-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 18 of 25 Page ID
                                      #:10617



 1   core BAFRINO messaging. However, that argument does not hold when the changes would
 2   require this Court to “determine what combinations of labels were visible before determining
 3   whether that combination is deceiving to a reasonable consumer.” Tropicana, No. 2:11-07382,
 4   2019 WL 2521958 at *10.
 5          Even through every package contains the phrase “biologically appropriate,” “never
 6   outsourced” and “fresh regional ingredients,” reply at 5, every package also differs in providing
 7   additional statements that give context to the overall theme such that an individualized
 8   determination must be made bag by bag to determine whether a reasonable customer would be
 9   deceived. See Opp’n at 13 (“[O]ne must first look on the outside of the packaging to determine
10   how ingredients are described, and then compare those descriptions to the ingredients inside the
11   bag to determine whether there was a misrepresentation). In essence, though certain phrases
12   may be found on every package, each package’s labeling provides additional context that will
13   require individualized analysis across Class members that predominate over any common
14   questions. Therefore, Plaintiffs do not meet Rule 23(b)(3) predominance requirements as to
15   their UCL, FAL, and CLRA claims.
16                 2.     Remaining Claims
17          The Plaintiffs remaining claims for Breach of Express Warranty, Breach of Implied
18   Warranty, Fraudulent Misrepresentation, Negligent Misrepresentation, and Fraud by Omission
19   also fail because of the lack of uniformity in the misrepresentations across the Class. See supra
20   section IV.A.1. Each of these causes of action require analysis of the representations made to
21   the Class. See Mot. at 20–24. However, as described above, the Court finds that the overall
22   BAFRINO message may differ from bag to bag given the context provided on the labeling of
23   each formula of Dog Food. Because uniform misrepresentations are lacking, and individualized
24   bag to bag inquiry would be required to adjudicate these claims, the Court finds that the
25   Plaintiffs do not meet Rule 23(b)(3) predominance requirements as to their remaining claims.
26                 3.     Other Potential Subclasses
27          At oral argument regarding the instant Motion, plaintiffs’ counsel asked the Court to
28   consider granting leave for plaintiffs to propose subclasses that would meet the predominance

                                                    -18-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 19 of 25 Page ID
                                      #:10618



 1   requirement. However, the Court finds that granting leave to propose additional subclasses
 2   would be futile because the analysis would still require bag-by-bag determinations that would
 3   predominate over common questions to the class. Therefore, the Court rejects plaintiffs’ request
 4   to propose further subclasses.
 5

 6             B. Damages
 7          Though the Court finds a lack of predominance as to the proposed Class, the Court will
 8   continue its analysis of whether damages can be feasibly calculated.
 9          In order to satisfy the Rule 23(b)(3) predominance requirement, Plaintiffs must present a
10   damages model that demonstrates that damages can be reliably calculated on a class-wide
11   basis. Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013). Comcast instructs:
12                 [A] model purporting to serve as evidence of damages in this class action
13                 must measure only those damages attributable to that theory. If the model
14                 does not even attempt to do that, it cannot possibly establish that damages
15                 are susceptible of measurement across the entire class for purposes of Rule
16                 23(b)(3). Calculations need not be exact, but at the class-certification stage
17                 (as at trial), any model supporting a “plaintiff's damages case must be
18                 consistent with its liability case.”
19   Id. (citations omitted).
20          At the class certification stage, “Plaintiffs need only show that such damages can be
21   determined without excessive difficulty and attributed to their theory of liability.” JustFilm,
22   Inc. v. Buono, 847 F.3d 1108, 1121 (9th Cir. 2017).
23          Plaintiffs put forward evidence supporting a “price premium theory for the Class and a
24   full-refund theory for the Pentobarbital Subclass.” Mot. at 25. The Court addresses each
25   damages calculation in turn, ultimately holding that Plaintiffs cannot meet their burden to show
26   a proper damages model for the Class or Subclass. This provides an independent basis to deny
27   the instant Motion.
28


                                                      -19-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 20 of 25 Page ID
                                      #:10619



 1                1.     Price Premium Calculation
 2         Plaintiffs proffer a price premium damages model to calculate damages for the Class.
 3   Plaintiffs expert Dr. Krosnick conducted a survey to determine whether the alleged
 4   misrepresentations are material and whether correcting the misrepresentation would have
 5   decreased the value of the purchased Dog Food. Mot. at 9. The expert surveyed 6,728 adults in
 6   the United States. Id. at 10. The expert showed the surveyed population pictures of the labeling
 7   and then showed “corrective statements” involving the alleged misrepresentations. Id. The
 8   corrective statements were:
 9             • Laboratory testing has shown there is a risk that this food may contain mercury.
10                The World Health Organization has said that in humans, “Mercury may have
11                toxic effects on the nervous, digestive and immune systems, and on lungs,
12                kidneys, skin and eyes.”
13             • Laboratory testing has shown there is a risk that this food may contain cadmium.
14                A federal public health agency of the U.S. Department of Health and Human
15                Services, has found, “Kidney and bone effects have also been observed in
16                laboratory animals ingesting cadmium. Anemia, liver disease, and nerve or brain
17                damage have been observed in animals eating or drinking cadmium.”
18             • Laboratory testing has shown there is a risk that this food may contain lead. The
19                Food & Drug Administration has said, “Lead is poisonous to humans and can
20                affect people of any age or health status.”
21             • Laboratory testing has shown there is a risk that this food may contain arsenic.
22                The Environmental Protection Agency has said, “Arsenic has been linked to a
23                number of cancers. These include cancer of the bladder, lungs, skin, kidney, nasal
24                passages, liver, and prostate.”
25             • Laboratory testing has shown there is a risk that this food may contain BPA. The
26                Food & Drug Administration has said, “BPA is an industrial chemical used to
27                make polycarbonate, a hard, clear plastic, which is used in many consumer
28                products.”

                                                    -20-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 21 of 25 Page ID
                                      #:10620



 1             • The manufacturer of this food has stated that it may include ingredients that are
 2                 not are delivered to them fresh but have been frozen before they are used to make
 3                 the dog food.
 4             • The manufacturer of this food has stated that it may include ingredients that are
 5                 sourced outside the region where it is manufactured. This may include not only
 6                 other regions within the United States but also other regions internationally.
 7             • The manufacturer of this food has stated that it uses third parties to process and
 8                 manufacture protein meals and tallows used in its dog foods.
 9   Mot. at Exh. 1, pp. 42–43.
10

11          The respondents were randomly selected to view zero to eight of the statements. Mot. at
12   10. The results showed that the value of the Dog Food decreased with each additional piece of
13   corrective information shown. Id.
14          Defendants argue that the expert report does not provide a proper method of calculating
15   damages on a class-wide basis. Opp’n at 23. Defendants argue that the theory of Plaintiffs’ case
16   is that there are alleged misrepresentations on Defendants’ Dog Food packaging that create a
17   price premium. Id. However, the expert survey only tested the effects of new statements
18   authored by the Plaintiffs and did not measure the effect of the statements on the bag. Id. at 23–
19   24. Defendants argue that a proper analysis would have tested consumers reaction to the bag
20   with and without the alleged misrepresentations. Id. at 24.
21          Defendants also argue that the corrective statements do not align with Plaintiffs omission
22   theory of liability. Id. at 24–25. The corrective statements tied to the omission claims begin by
23   stating “[l]aboratory testing has shown there is a risk that this food may contain [ingredient].”
24   Then the statement goes on to provide additional facts regarding the effect of the ingredient on
25   humans or pets. Id. at 24 n.15. For example, the statement pertaining to lead states “[l]ead is
26   poisonous to humans and can affect people of any age or health status.” Defendants argue these
27   statements do not give any context as to the dosage or exposure that may create the effects
28   described in the statements. Id. at 24–25. Furthermore, the statements only “test the impact of

                                                     -21-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 22 of 25 Page ID
                                      #:10621



 1   the statements drafted by Plaintiffs’ lawyers that would never appear on Champion bags.” Id. at
 2   24. Therefore, the corrective statements do not adequately tie to Plaintiffs’ omission theory.
 3          Next, Defendants argue that the corrective statements fail for two other reasons: (1) The
 4   survey does not provide any way to “distinguish the impact attributable to any individual
 5   corrective statement” and (2) the calculation is “based on only consumers’ willingness to pay . .
 6   . but ignores supply-side factors such as Champion’s willingness to sell, production costs, and
 7   competitor reactions.” Id. at 25–26. Defendants argue that if one or more theories of liability
 8   are eliminated, then the survey cannot calculate damages applicable only to the prevailing
 9   theories. This is because the survey did not isolate the impact on price for a particular statement
10   or a particular combination of statements. Id. Instead, the survey simply found that the greater
11   the number of corrective statements the greater the decrease in value.
12          Plaintiffs respond that their damages calculation is “based on the theory that the
13   BAFRINO claims are false or misleading and that CPF failed to disclose to Plaintiffs and the
14   Class the true nature and quality of the Dog Food.” Reply at 20. To this end, “the eight
15   corrective statements . . . test how information correcting each of CPF’s BAFRINO statements
16   or material omissions affect consumers’ perception of the value of the Dog Food.” Id. Plaintiffs
17   dispute Defendants characterization of the survey as not adequately testing the impact of their
18   misrepresentations or omissions because “the corrective statements effectively tested the
19   decrease in consumers’ value of CPF’s Dog Food when its various misrepresentations and
20   omissions are corrected.” Id. at 22.
21          Next, Plaintiffs dispute that the corrective statements do not adequately track their
22   omission theory. Plaintiffs argue that the survey contains “factually accurate information
23   quoted directly from government sources . . . or obtained through discovery in this action.” Id.
24   The statements thus create a “but-for” world where the only thing that changes is the consumer
25   being told the truth about the product. Id. Finally, Plaintiffs argue that the survey does show the
26   diminution in value attributable to each corrective statement and any number of corrective
27   statements in combination or isolation. Id. at 21–22. However, the deposition cited states the
28   opposite. See Deposition of Jon A. Krosnick, Dkt. 195–1, 6:15–20 (describing how the expert

                                                     -22-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 23 of 25 Page ID
                                      #:10622



 1   provided no analysis to determine whether a combination of factors may have a different
 2   impact).
 3           “The proper measure of restitution in a mislabeling case is the amount necessary to
 4   compensate the purchaser for the difference between a product as labeled and the product as
 5   received.” In re NJOY, Inc. Consumer Class Action Litig., 120 F.Supp.3d 1050, 1118 (C.D.
 6   Cal. 2015) (citing Werdebaugh v. Blue Diamond Growers, No. 12-CV-2724-LHK, 2014 WL
 7   2191901, *22 (N.D. Cal. May 23, 2014)). After producing evidence that attaches a dollar value
 8   to the goods received by the consumer, restitution can “be determined by taking the difference
 9   between the market price actually paid by consumers and the true market price that reflects the
10   impact of the unlawful, unfair, or fraudulent business practices.” Id. Plaintiffs must therefore
11   present a damages model that can determine the price premium attributable to Defendants’ use
12   of the challenged statements. Id.
13           The Court finds that Plaintiffs’ proposed damages model that uses eight corrective
14   statements to determine the diminution in value of the Dog Foods at issue does not meet the
15   Comcast requirements because the model tests the effects of the newly created statements on
16   the consumers and not the effect that the alleged misrepresentations found on the packaging had
17   on the consumers. The kind of model that Plaintiffs have created is not one “that can determine
18   the price premium attributable to [Defendants’] use of misleading statements.” In re NJOY,
19   Inc., 120 F.Supp.3d at 1118. Instead it determines the difference in consumer expectation based
20   on corrective statements that the Plaintiffs created—some of which would not pertain to all of
21   the Dog Food at issue.4 Furthermore, the model does not test whether the corrective statements
22   have a different impact on consumers in particular combinations. Therefore, if any theory of
23   liability is disposed of, the survey does not provide a reliable way to determine the difference in
24   value based on the remaining theories of liability because the expert did not test the impact of
25   particular combinations of statements. For these reasons, Plaintiffs have not “show[n] that such
26

27
     4
      For example, Defendants point the Court to the fact that the “corrective statement” that fixes the alleged “regional”
28   misrepresentation cannot pertain to the NorthStar formula because the NorthStar formula states on the package that it was
     manufactured in Canada. Opp’n at 25 n.16. Therefore, the statement cannot be corrective as to that formula.

                                                                 -23-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 24 of 25 Page ID
                                      #:10623



 1   damages can be determined without excessive difficulty and attributed to their theory of
 2   liability.” JustFilm, 847 F.3d at 1121.5
 3                     2.       Full Refund Model
 4            Defendants argue that Plaintiffs cannot rely on a full refund theory for the Pentobarbital
 5   Subclass because a full refund methodology “would give those class members who purchased
 6   [potentially affected food] a full refund merely because such [food] had a risk of containing
 7   pentobarbital.” Opp’n at 27. However, Defendants argue that Plaintiffs (1) provide no evidence
 8   that a risk of contamination renders the product totally valueless and (2) provide no evidence of
 9   any value decrease based on the fact that the Dog Food might have contained pentobarbital. Id.
10   Plaintiffs dispute that the full refund theory fails as to the Pentobarbital Subclass because the
11   theory for that class is that it is unlawful to sell adulterated food, and because there was a risk
12   of contamination, a full refund is appropriate. Reply at 23.
13            The Court agrees with Defendants that the full refund theory is inappropriate where, as
14   here, there are inevitably potential class members that did not purchase JBS Dog Food with
15   contaminants. Even assuming arguendo that Class members who purchased Dog Food
16   contaminated with pentobarbital should receive a full refund, it does not follow that class
17   members subjected to a risk of contamination should receive a full refund. Therefore, the full
18   refund model fails as to the Pentobarbital Subclass.
19

20            V.       Alternative Rule 23(b)(2) or Rule 23(c)(4) Class
21            Plaintiff argues in the alternative for certification under Rule 23(b)(2) or Rule 23(c)(4).
22   Mot. at 28–30. The Court finds the request to certify under Rule 23(b)(2) is inappropriate
23   because Plaintiffs have not shown that Defendants have “acted or refused to act on grounds that
24   apply generally to the class, so that final injunctive relief . . . is appropriate respecting the class
25   as a whole.” McVicar, 2015 WL 4945730 at *15. Instead, as described supra, the alleged
26   misrepresentations differ across bags of Dog Food and an injunction “to prohibit the future sale
27   of adulterated and misbranded dog food” is not appropriate. Mot. at 29.
28   5
       The Court also notes that, even if Plaintiffs were granted leave to propose additional subclasses, those subclasses would face
     a similar damages issue if Plaintiffs utilized the same expert report as utilized here.

                                                                  -24-
     Case 2:18-cv-01736-DOC-JPR Document 235 Filed 10/30/19 Page 25 of 25 Page ID
                                      #:10624



 1          The Court now turns to Rule 23(c)(4). “Courts have applied subdivision (c)(4)(A) to
 2   allow a partial class action to go forward, leaving questions of reliance, damages, and other
 3   issues to be adjudicated on an individual basis.” 7A Wright & Miller, Federal Practice and
 4   Procedure: Civil §1790 (3d ed). Plaintiffs ask this Court grant certification as to liability for
 5   “any and all claims.” Mot. at 28. Defendants argue the issues Plaintiffs request certification for,
 6   including “whether CPT . . . made material misrepresentations and omissions,” require
 7   “individualized questions about which . . . [formulas] each particular class member purchased,
 8   which statements(s) the class member saw, and whether that statement is misleading in light of”
 9   other contextual factors. Opp’n at 29.
10          Federal Rule of Civil Procedure 23(c)(4) states that “[w]hen appropriate, an action may
11   be brought or maintained as a class action with respect to particular issues.” F.R.C.P. 23(c)(4).
12   The Ninth Circuit has approved the use of issue classes where certification under Rule 23(b)(3)
13   is not proper because common questions do not predominate. See Valentino v. Carter–Wallace,
14   Inc., 97 F.3d 1227, 1234 (9th Cir. 1996).
15          The Court finds that certifying a class under Rule 23(c)(4) is inappropriate where, as
16   here, there are numerous individualized issues affecting determinations of liability. See supra
17   section IV.A. Though predominance need not be met to be certified under Rule 23(c)(4), the
18   Court finds that the numerous individualized issues that would come up with certifying even a
19   liability only class would be inefficient. Therefore, the Court declines to certify any class under
20   Rule 23(c)(4).
21

22          VI.    Disposition
23          For the foregoing reasons, the Court DENIES Plaintiffs’ Motion for Class Certification.
24

25          DATED: October 30, 2019
26
                                                                   DAVID O. CARTER
27
                                                             UNITED STATES DISTRICT JUDGE
28


                                                      -25-
